UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4645



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CHARLES ADAMS MCCOMBS,

                Defendant - Appellant.




                              No. 07-4666



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CHARLES ADAMS MCCOMBS,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00028; 3:05-cr-00103-RJC)


Submitted:   April 29, 2008                 Decided:   May 7, 2008
Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Erik M. Rosenwood, HAMILTON, MOON, STEPHENS, STEELE & MARTIN, PLLC,
Charlotte, North Carolina, for Appellant. Karen S. Marston, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Charles       Adams    McCombs     pled       guilty    to    conspiracy     to

possess with intent to distribute heroin and cocaine, possession of

a   firearm    by     a     convicted    felon,       and    two     violations       of   his

supervised release. He was sentenced to 200 months of imprisonment

each on the drug and firearm counts, to be served concurrently.

His fifty-one-month sentence for violating supervised release was

imposed to run consecutively for twelve months, so that his total

sentence of imprisonment is 212 months.                       On appeal, counsel has

filed a brief under Anders v. California, 386 U.S. 738 (1967),

alleging that there are no meritorious claims on appeal but raising

the following issue: whether McCombs’ sentence was greater than

necessary under 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

For the reasons that follow, we affirm.

              We    do    not    find   that    the      district     court      abused    its

discretion in sentencing McCombs.                See Gall v. United States, 128

S. Ct. 586, 597 (2007) (stating review standard); United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007) (same).                           Our review of

the record reveals no procedural or substantive error in McCombs’

sentence, Pauley, 511 F.3d at 473, and demonstrates that the

district court carefully considered the § 3553(a) factors before

imposing      sentence.         United States v. Davenport, 445 F.3d 366, 370

(4th   Cir.        2006).        McCombs’      assertion       that    he       received    an

unwarranted         disparate       sentence,       in    violation        of    18   U.S.C.


                                            - 3 -
§ 3553(a)(6) (2000), fails in light of his extensive criminal

history and correct designation as a career offender under U.S.

Sentencing Guidelines Manual § 4B1.1 (2006), which gave him a

higher sentence than some of his co-defendants.

          We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.   Accordingly, we affirm.   This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -